IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Arthur Alan Wolk, Philip Browndies, :
and Catherine Marchand               :
                                     :
           v.                        :       No. 1465 C.D. 2016
                                     :
The School District of Lower Merion, :
                    Appellant        :


                                    ORDER


            NOW, June 19, 2017, having considered appellant’s application for

reargument and appellees’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge